SECOND LOAN MODIFICATION AGREEMENT



This Second Loan Modification Agreement (this "Loan Modification Agreement") is
entered into as of June 18, 2009, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 535 Fifth Avenue, 27th Floor, New York, New York 10017 ("Bank") and CHYRON
CORPORATION, a New York corporation with its chief executive office located at 5
Hub Drive, Melville, New York 11747 ("Borrower").

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 19, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of June 19, 2008, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of April 16, 2009, between Borrower and
Bank (as amended, the "Loan Agreement"). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the "Security Documents"). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the "Existing Loan Documents".

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

1. Borrower agrees and acknowledges that Bank shall, at Bank's sole discretion
and at Borrower's sole expense, audit Borrower's Collateral within sixty (60)
days after 2009 Effective Date No. 2.

2. The Loan Agreement shall be amended by deleting the following appearing as
Section 2.1.5(c) thereof (entitled "Prepayment Upon an Event of Loss") in its
entirety:

" (c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any
loss, theft, destruction, or damage of or to the Financed Equipment. If, during
the term of this Agreement, any item of Financed Equipment becomes obsolete or
is lost, stolen, destroyed, damaged beyond repair, rendered permanently unfit
for use, or seized by a governmental authority for any reason for a period
ending beyond the Equipment Maturity Date with respect to such Financed
Equipment (an "Event of Loss"), then, within ten (10) days following such Event
of Loss, Borrower shall (i) pay to Bank on account of the Obligations all
accrued interest to the date of the prepayment, plus all outstanding principal
owing with respect to the Financed Equipment subject to the Event of Loss; or
(ii) if no Event of Default has occurred and is continuing, at Borrower's
option, repair or replace any Financed Equipment subject to an Event of Loss
provided the repaired or replaced Financed Equipment is of equal or like value
to the Financed Equipment subject to an Event of Loss and provided further that
Bank has a first priority perfected security interest in such repaired or
replaced Financed Equipment. Any partial prepayment of an Equipment Advance paid
by Borrower on account of an Event of Loss shall be applied to prepay amounts
owing for such Equipment Advance in inverse order of maturity."

and inserting in lieu thereof the following:

--------------------------------------------------------------------------------

 

" (c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any
loss, theft, destruction, or damage of or to the Financed Equipment. If, during
the term of this Agreement, any item of Financed Equipment becomes obsolete or
is lost, stolen, destroyed, damaged beyond repair, rendered permanently unfit
for use, or seized by a governmental authority for any reason for a period
ending beyond the Equipment Maturity Date or, as applicable, the 2009 Equipment
Maturity Date with respect to such Financed Equipment (an "Event of Loss"),
then, within ten (10) days following such Event of Loss, Borrower shall (i) pay
to Bank on account of the Obligations all accrued interest to the date of the
prepayment, plus all outstanding principal owing with respect to the Financed
Equipment subject to the Event of Loss; or (ii) if no Event of Default has
occurred and is continuing, at Borrower's option, repair or replace any Financed
Equipment subject to an Event of Loss provided the repaired or replaced Financed
Equipment is of equal or like value to the Financed Equipment subject to an
Event of Loss and provided further that Bank has a first priority perfected
security interest in such repaired or replaced Financed Equipment. Any partial
prepayment of an Equipment Advance or 2009 Equipment Advance paid by Borrower on
account of an Event of Loss shall be applied to prepay amounts owing for such
Equipment Advance or 2009 Equipment Advance in inverse order of maturity."

3. The Loan Agreement shall be amended by inserting the following new Section
2.1.6 (entitled "2009 Equipment Advances") to appear immediately following the
existing Section 2.1.5 thereof (entitled "Equipment Advances"):

" 2.1.6 2009 Equipment Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, during
Draw Period No. 2, Bank shall make advances (each, a "2009 Equipment Advance"
and, collectively, "2009 Equipment Advances") not exceeding the 2009 Equipment
Line. 2009 Equipment Advances may only be used to finance Eligible Equipment
purchased within one hundred twenty days (120) days (determined based upon the
applicable invoice date of such Eligible Equipment) before the date of each 2009
Equipment Advance. All Eligible Equipment must have been new when purchased by
Borrower, except for such Eligible Equipment that is disclosed in writing to
Bank by Borrower, and that Bank in its sole discretion has agreed to finance,
prior to being financed by Bank. No 2009 Equipment Advance may exceed one
hundred percent (100.0%) of the total invoice for Eligible Equipment (excluding
taxes, shipping, warranty charges, freight discounts and installation expenses
relating to such Eligible Equipment except to the extent such are allowed to be
financed pursuant hereto as Other Equipment). Unless otherwise agreed to by
Bank, not more than thirty-five percent (35%) of the proceeds of the 2009
Equipment Line shall be used to finance Other Equipment. Each 2009 Equipment
Advance must be in an amount greater than or equal to the lesser of: (i) Two
Hundred Thousand Dollars ($200,000.00) or (ii) the amount that has not yet been
drawn under the 2009 Equipment Line. After repayment, no 2009 Equipment Advance
may be reborrowed.

(b) Repayment. Each 2009 Equipment Advance shall be payable in (i) thirty-six
(36) consecutive equal monthly installments of principal plus (ii) monthly
payments of accrued interest at the rate set forth in Section 2.3(a)(iii),
beginning on the Payment Date of the month following the Funding Date of such
2009 Equipment Advance and continuing on the Payment Date of each month
thereafter. All unpaid principal and interest on each 2009 Equipment

--------------------------------------------------------------------------------

 

 Advance shall be due and payable in full on the applicable 2009 Equipment
Maturity Date."

4. The Loan Agreement shall be amended by deleting the following text appearing
in Section 2.3(a) thereof (entitled "Interest Rate"):

" (i) Advances. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the greater of (A) one and one half of one percentage points (1.50%)
above the Prime Rate and (B) six and one half of one percent (6.50%), which
interest shall be payable monthly in accordance with Section 2.3(f) below."

and inserting in lieu thereof the following:

" (i) Advances. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to: (A) prior to 2009 Effective Date No. 2, the greater of: (x) one and
one half of one percentage points (1.50%) above the Prime Rate, and (y) six and
one half of one percent (6.50%), and (B) on and after 2009 Effective Date No. 2,
the greater of: (x) one and three quarters of one percentage points (1.75%)
above the Prime Rate, and (y) five and three quarters of one percent (5.75%),
which interest shall in each case be payable monthly in accordance with Section
2.3(f) below."

5. The Loan Agreement shall be amended by inserting the following text to appear
at the end of Section 2.3(a) thereof (entitled "Interest Rate"):

" (iii) 2009 Equipment Advances. Subject to Section 2.3(b), the principal amount
outstanding for each 2009 Equipment Advance shall accrue interest at a floating
per annum rate equal to the greater of: (A) two percentage points (2.0%) above
the Prime Rate, and (B) six percent (6.0%), which interest shall be payable
monthly in accordance with Section 2.3(f) below."

6. The Loan Agreement shall be amended by deleting the following appearing as
Section 3.4(b) thereof (entitled "Equipment Advances") in its entirety:

" (b) Equipment Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Equipment Advance set forth in this
Agreement, to obtain an Equipment Advance, Borrower must notify Bank (which
notice shall be irrevocable) by electronic mail or facsimile no later than 12:00
p.m. Eastern time one (1) Business Day before the proposed Funding Date. The
notice shall be a Payment/Advance Form, must be signed by a Responsible Officer
or designee, and shall include a copy of the invoice for the Equipment being
financed. If Borrower satisfies the conditions of each Equipment Advance, Bank
shall disburse such Equipment Advance by transfer to the Designated Deposit
Account."

and inserting in lieu thereof the following:

" (b) Equipment Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Equipment Advance or 2009 Equipment
Advance set forth in this Agreement, to obtain an Equipment Advance or 2009
Equipment Advance, Borrower must notify Bank (which notice shall be irrevocable)
by electronic mail or facsimile no later than 12:00

--------------------------------------------------------------------------------

 

p.m. Eastern time one (1) Business Day before the proposed Funding Date. The
notice shall be a Payment/Advance Form, must be signed by a Responsible Officer
or designee, and shall include a copy of the invoice for the Equipment being
financed. If Borrower satisfies the conditions of each Equipment Advance or 2009
Equipment Advance, Bank shall disburse such Equipment Advance or 2009 Equipment
Advance by transfer to the Designated Deposit Account."

7. The Loan Agreement shall be amended by deleting the following appearing as
Section 6.7 thereof (entitled "Financial Covenants") in its entirety:

" 6.7 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted:

(a) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.25 to 1.0.

(b) Tangible Net Worth. To be tested as of the last day of each of Borrower's
fiscal quarters, Tangible Net Worth of at least Six Million Five Hundred
Thousand Dollars ($6,500,000.00), Notwithstanding the foregoing, the amount
required in the prior sentence shall increase by an amount equal to sixty
percent (60.0%) of the sum of the (i) gross proceeds received by Borrower from
the sale of its equity or the incurrence of Subordinated Debt after the
Effective Date, and (ii) any positive quarterly Net Income earned by Borrower
during any of Borrower's fiscal quarters ending after the Effective Date."

and inserting in lieu thereof the following:

" 6.7 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted:

(a) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least: (i) prior to 2009
Effective Date No. 2, 1.25 to 1.0, and (ii) on and after 2009 Effective Date No.
2, 1.50:1.0.

(b) Tangible Net Worth. To be tested as of the last day of each of Borrower's
fiscal quarters, Tangible Net Worth of at least: (i) prior to 2009 Effective
Date No. 2, Six Million Five Hundred Thousand Dollars ($6,500,000.00), provided,
however, that such required amount shall increase by an amount equal to sixty
percent (60.0%) of the sum of the (A) gross proceeds received by Borrower from
the sale of its equity or the incurrence of Subordinated Debt after the
Effective Date, and (B) any positive quarterly Net Income earned by Borrower
during any of Borrower's fiscal quarters ending after the Effective Date, and
(ii) on and after 2009 Effective Date No. 2, Twenty-Four Million Dollars
($24,000,000.00), provided, however, that such required amount shall increase by
an amount equal to sixty percent (60.0%) of the sum of the (X) gross proceeds
received by Borrower from the sale of its equity or the incurrence of
Subordinated Debt after 2009 Effective Date No. 2, and (Y) any positive
quarterly Net Income earned by Borrower during any of Borrower's fiscal quarters
ending after 2009 Effective Date No. 2."

8. The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 13.1 thereof:

" "2009 Effective Date No. 2" is June 18, 2009."

--------------------------------------------------------------------------------

 

" "2009 Equipment Advance" or "2009 Equipment Advances" is defined in Section
2.1.6(a)."

" "2009 Equipment Line" is a 2009 Equipment Advance or 2009 Equipment Advances
in an aggregate amount of up to One Million Dollars ($1,000,000.00)."

" "2009 Equipment Maturity Date" is, for each 2009 Equipment Advance, the
Payment Date that is thirty-five (35) months after the first (1st) Payment Date
following the Funding Date of such 2009 Equipment Advance."

" "Draw Period No. 2" is the period of time from 2009 Effective Date No. 2
through the earlier to occur of (a) March 31, 2010, or (b) an Event of Default."

9. The Loan Agreement shall be amended by deleting the following text appearing
in the definition entitled "Permitted Liens", itself appearing alphabetically in
Section 13.1 of the Loan Agreement:

" (c) purchase money Liens (i) on Equipment (other than Financed Equipment)
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00), inclusive of all outstanding Equipment Advances hereunder, in
the aggregate amount outstanding, or (ii) existing on Equipment (other than
Financed Equipment) when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;"

and inserting in lieu thereof the following:

" (c) purchase money Liens (i) on Equipment (other than Financed Equipment)
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than ($1,950,027.13), inclusive of all outstanding
Equipment Advances and 2009 Equipment Advances hereunder, in the aggregate
amount outstanding, or (ii) existing on Equipment (other than Financed
Equipment) when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;"

10. The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

" "Credit Extension" is any Advance, Equipment Advance, Letter of Credit, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower's benefit."

" "Financed Equipment" is all present and future Eligible Equipment in which
Borrower has any interest which is financed by an Equipment Advance."

" "Revolving Line Maturity Date" is June 18, 2009."

and inserting in lieu thereof the following:

" "Credit Extension" is any Advance, Equipment Advance, 2009 Equipment Advance,
Letter of Credit, FX Forward Contract, amount utilized for Cash Management
Services, or any other extension of credit by Bank for Borrower's benefit."

--------------------------------------------------------------------------------

 

" "Financed Equipment" is all present and future Eligible Equipment in which
Borrower has any interest which is financed by an Equipment Advance or 2009
Equipment Advance."

" "Revolving Line Maturity Date" is March 31, 2010."

11. The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. FEES. Borrower shall pay to Bank: (a) a Revolving Line commitment fee equal
to Five Thousand Six Hundred Twenty-Five Dollars ($5,625.00), and (b) a 2009
Equipment Line commitment fee equal to Five Thousand Dollars ($5,000.00), which
fees shall each be due on the date hereof and shall each be deemed fully earned
as of the date hereof. Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

9. CONFIDENTIALITY. Bank may use confidential information for the development of
databases, reporting purposes, and market analysis, so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of the Loan Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

 



This Loan Modification Agreement is executed as of the date first written above.

BORROWER:

 

CHYRON CORPORATION

   

By:

/s/ Jerry Kieliszak

Name:

Jerry Kieliszak

Title:

SVP & CFO

   

BANK:

 

SILICON VALLEY BANK

By:

/s/ Melissa Stepanis

Name:

Melissa Stepanis

Title:

Vice President

--------------------------------------------------------------------------------

 

EXHIBIT A - COMPLIANCE CERTIFICATE



 

TO: SILICON VALLEY BANK Date:

FROM: CHYRON CORPORATION

The undersigned authorized officer of CHYRON CORPORATION ("Borrower") certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the "Agreement"), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under "Complies" column.



Reporting Covenant

Required

Complies

     

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes No

Annual financial statement (CPA Audited)

FYE within 90 days

Yes No

Borrowing Base Certificate (with A/R & A/P Agings)

Monthly within 30 days

Yes No

 

Financial Covenant

Required

Actual

Complies

       

Maintain at all times:

             

Adjusted Quick Ratio (to be tested on the last day of each month)

1.50:1.0

____:1.0

Yes No

Tangible Net Worth (to be tested on the last day of each quarter)

$*

$________

Yes No

*As set forth in Section 6.7(b) of the Agreement.

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state "No exceptions to note.")

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

CHYRON CORPORATION

By:

Name:

Title:

BANK USE ONLY

Received by: _____________________

authorized signer

Date: _________________________

Verified: ________________________

authorized signer

Date: _________________________

Compliance Status: Yes No

 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate



Financial Covenants of Borrower



In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

I. Adjusted Quick Ratio (Section 6.7(a))

Required: 1.50:1.00

Actual: ____:1.00

A.

Aggregate value of the unrestricted cash of Borrower

$



B.

Aggregate value of the net billed accounts receivable of Borrower

$



C.

Quick Assets (the sum of lines A through B)

$



D.

Aggregate value of Obligations to Bank

$



E.

Aggregate value of liabilities of Borrower (including all Indebtedness) that
mature within one (1) year and current portion of Subordinated Debt permitted by
Bank to be paid by Borrower



$



F.

Current Liabilities (the sum of lines D and E)

$



G

Deferred Revenue

$



H

Line F minus line G

$



I.

Adjusted Quick Ratio (line C divided by line H)



Is line I equal to or greater than 1.50:1.00?

_______   No, not in compliance _______    Yes, in compliance

II. Tangible Net Worth (Section 6.7(b))

Required: $_________ (as set forth in Section 6.7(b) of the Agreement)

Actual: $_________

_______   No, not in compliance _______   Yes, in compliance

1154941.2